We agree with the Family Court’s findings that the petitioner established by clear and convincing evidence that the mother was, by reason of mental illness, unable to provide proper and adequate care for her children at the time of the hearing, and would be unable to do so for the foreseeable future (see, Social Services Law § 384-b [4] [c]; Matter of Omar B., 175 AD2d 834; Matter of Sunja S., 175 AD2d 132; Matter of *760Denise Emily K., 154 AD2d 596; Matter of Camille M., 143 AD2d 755).
The court-appointed psychiatrist testified unequivocally that the mother suffers from a personality disorder with paranoid tendencies. He expressed the opinion that her children would be in danger of being neglected or even possibly abused if returned to her care. His opinion was based on a psychiatric examination he conducted several weeks before commencement of the fact-finding hearing, and a review of the mother’s medical records detailing a history of hospitalizations dating back to 1982 for suicidal ideations, hallucinations, and assaultive behavior. This testimony, together with that of an agency caseworker and the documentary evidence, was clearly sufficient to support the Family Court’s findings (see, Matter of Camille M., supra).
Furthermore, we find that the appellant’s assigned attorney provided her with meaningful and constitutionally-adequate legal representation (see, Matter of Omar B., supra; Matter of John Lawrence M., 142 AD2d 950; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
We have considered the appellant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.